Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, are rejected under 35 U.S.C. 103 as being unpatentable over Och et al. (US 2017/0306662) in view of Titus (US 2009/0140871).
     Regarding claim 1, Och discloses an electronic shift operation apparatus (abstract) comprising:
a button housing configured to be fixed to an internal space of a vehicle (push button element 20 is fixed to the interior of the support 3 in page 7, [0096]); a shift button provided in the button housing and configured to be pressed and operated (push button is pressed in page 7, [0097]).
     Och discloses all the limitations set forth above but fails to explicitly disclose a printed circuit board (PCB) provided in the button housing and configured for outputting a shifting stage signal selected at a time of operation of the shift button to a transmission control unit connected to the PCB; and
a haptic actuator provided in the button housing and generating a haptic signal at the time of the operation of the shift button.
  However, Titus discloses a printed circuit board (PCB) provided in the button housing and configured for outputting a shifting stage signal selected at a time of operation of the shift button to a transmission control unit connected to the PCB (page 6, [0124-0128]); and a haptic actuator provided in the button housing and generating a haptic signal at the time of the operation of the shift button (page 7, [0154]).
  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Titus within the system of Och in order to operate a particular function of the vehicle by pressing the push button thereby increasing the reliability of the system.

  Regarding claims 4-6, Och and Titus disclose all the limitations set forth in claim 1 and Titus further  discloses wherein an installation groove into which the haptic actuator is inserted is formed in the button housing, wherein a plurality of hook projections having a triangular cross-sectional shape is formed in the installation groove, and wherein the plurality of hook projections is hooked onto an upper surface of the haptic actuator inserted into the installation groove (fig. 3; page 7, [0154]).
 Regarding claim 7, Och discloses a housing cover coupled to the button housing to cover an upper surface of the button housing, wherein an upper portion of the shift button is externally exposed through an opening of the housing cover (fig. 3; fig. 4; page 1, [0009-0010]).
 Regarding claim 8, Och discloses a housing cover covering an upper surface of the button housing;
a plurality of screw members penetrating through flanges of the button housing and coupled to stud portions of the housing cover to couple the button housing to the housing cover; screw dampers coupled to the screw members; and housing dampers fixed to the flanges of the button housing,
wherein the plurality of screw members is provided to penetrate through and is coupled to the screw dampers and the housing dampers (fig. 3-fig. 5; page 1, [0009-0010]).
  Regarding claim 9,  Och discloses wherein the plurality of screw members is provided to penetrate the screw dampers, the flanges, the housing dampers and the stud portions of the housing cover in series (fig. 1-fig. 5).


Claims 10-12, 15-17, are rejected under 35 U.S.C. 103 as being unpatentable over  Soave et al. (US 2021/0172512) in view of Titus (US 2009/0140871).
  Regarding claim 10, Soave discloses a method of controlling an electronic shift operation apparatus including a shift operation mechanism and a haptic actuator (page 3, [0057]), the method comprising:
generating a primary haptic signal by actuation of the haptic actuator by control of a printed circuit board (PCB) upon determining (page 3, [0057]) that a brake signal (parking brake in page 1, [0006]) a shifting stage signal are sequentially generated in a start-on state of a vehicle (page 1, [0002]).
    Soave discloses all the limitations set forth in claim 1 but fails to explicitly disclose wherein the primary haptic signal is a type of haptic signal differently generated depending on a kind of the shifting stage signal.
   However, Titus discloses disclose wherein the primary haptic signal is a type of haptic signal differently generated depending on a kind of the shifting stage signal (page 7, [0154]).
 Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Titus within the system of Soave in order to operate a particular function of the vehicle by pressing the push button thereby increasing the reliability of the system.
 Regarding claim 11, Soave discloses wherein the shift operation mechanism is a shift button (shift button 39 in page 4, [0061]).
  Regarding claim 12, Soave and Titus disclose all the limitations set forth in claim 1 and Titus further discloses wherein the primary haptic signal is a haptic signal in which a vibration frequency, an intensity of a voltage input to the haptic actuator, and a number of vibrations are different depending on the kind of the shifting stage signal (page 1, [0154).
  Regarding claim 15, Soave discloses wherein upon determining that the brake signal is not generated or the shifting stage signal is not generated even though the brake signal is generated, in the start-on state of the vehicle, the haptic actuator is not actuated by control of the PCB so that the primary haptic signal is not generated (page 3, [0057]).
  Regarding claim 16, Soave discloses wherein upon determining that an N-stage signal is generated, an N-stage signal generation duration exceeds a first reference time, and a start-off entry time is within a second reference time, in a start-off state of the vehicle, the PCB is configured to determine that the vehicle is in an N-stage parking situation and is configured to control the haptic actuator to be actuated, generating the primary haptic signal (page 1, [0002]; page 3, [0057]).
 Regarding claim 17, Soave discloses wherein upon determining that the N-stage signal is not generated, the N-stage signal generation duration does not exceed the first reference time even though the N-stage signal is generated, or the start-off entry time is not within the second reference time even though the N-stage signal is generated and the N-stage signal generation duration exceeds the first reference time, in the start-off state of the vehicle, the PCB is configured to determine that the vehicle is not in the N-stage parking situation and controls the haptic actuator so as not to be actuated (page 1, [0002]; page 3, [0057]).


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Soave in view of Titus as applied to claim 1 above, and further in view of Sung et al. (US 2018/0162387).
   Regarding claims 13-14, Soave and Titus disclose all the limitations set forth in claim 1 but fail to explicitly disclose determining, by a controller, when a distance from the vehicle to a rear object positioned behind the vehicle is within a reference distance using a signal of a rear detection sensor according to an R-stage signal after the primary haptic signal is generated; and generating a secondary haptic signal by actuation of the haptic actuator by the controller’s control of the PCB upon determining that the distance to the rear object is within the reference distance.
   However, Sung discloses determining, by a controller, when a distance from the vehicle to a rear object positioned behind the vehicle is within a reference distance using a signal of a rear detection sensor according to an R-stage signal after the primary haptic signal is generated; and generating a secondary haptic signal by actuation of the haptic actuator by the controller’s control of the PCB upon determining that the distance to the rear object is within the reference distance (fig. 1-fig. 7; page 4, [0071, 0079]; page 5, [0083, 0088]).
    Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Sung within the system of Soave and Titus in order to operate a particular function of the vehicle by pressing the push button thereby increasing the reliability of the system.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Och et al. in view of Titus (US 2009/0140871) as applied to claim 1 above, and further in view of Soave et al. (US 2021/0172512).
    Regarding claim 2, Och and Titus disclose all the limitations set forth in claim 1 but fail to explicitly disclose wherein the shift button includes a P-stage button, an R-stage button, an N-stage button, and a D-stage button, and wherein the PCB is configured to control an operation of the haptic actuator so that a different type of primary haptic signal is generated depending on a kind of the shifting stage signal generated at the time of the operation of the shift button.
  However, Soave disclose a P-stage button, an R-stage button, an N-stage button, and a D-stage button (page 1, [0002]) , and wherein the PCB is configured to control an operation of the haptic actuator so that a different type of primary haptic signal is generated depending on a kind of the shifting stage signal generated at the time of the operation of the shift button (page 3, [0057]).
  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Soave within the system of Och and Titus in order to operate a particular function of the vehicle by pressing the push button thereby increasing the reliability of the system.
  Regarding claim 3, Och, Titus, Soave disclose all the limitations set forth in claim 1 and Soave further discloses wherein the PCB is configured to control the operation of the haptic actuator using an R-stage signal according to an operation of the R-stage button and a signal of a rear detection sensor, and is configured to generate a secondary haptic signal at a time of actuation of the haptic actuator (page 1, [0002]; page 3, [0057]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moore (US 10,802,527) discloses mechanical button…controls.
Resendiz (US 2021/0292141) discloses vehicle jacking assembly.
Martin (US 2019/0347495) discloses vehicle mounted imaging assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP
May 6, 2022

                                                                                           /DANIEL PREVIL/                                                                                                          Primary Examiner, Art Unit 2684